DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2019-148502 filed on 08/13/2019. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable by Fukata(EP2927078) in view of Ueda(US20190225219).
Regarding claim 1, Fukata teaches A vehicle driving assist apparatus comprising:
([0056] disclosing an acceleration suppression control for calculating a suppression amount of the own vehicle);
a traveling state controller configured to suppress target acceleration of the own vehicle on a basis of the degree of acceleration suppression calculated by the acceleration suppression degree calculator([0061]-[0062] disclosing the controller receives the signal to control the engine throttle based on the suppressed acceleration “target acceleration” calculated by the acceleration suppression calculator);
wherein the acceleration suppression degree calculator sets the degree of acceleration suppression to a higher value as the azimuth angle difference becomes narrower, on a basis of the azimuth angle difference calculated by the azimuth angle difference calculator([0183] disclosing determining a parallelism angle “azimuth angle” between the line x in the traveling direction of the vehicle and the length direction of the parking frame. [0178]-[0183] disclosing that the parallelism angle “azimuth angle” is used to calculate the parking frame entering certainty degree. [0207] disclosing a total certainty degree calculation based on the parking frame entering certainty degree which is based on the azimuth angle. Figure 14 shows that the suppression amount is increased as the total certainty is increased to high. On the other hand, figure 13 shows that total certainty is increased as parking frame entering certainty degree is increased. It is interpreted that the parking frame entering certainty is increased as the parallelism angle “azimuth angle” becomes narrower, thus the acceleration suppression is increased as the azimuth angle becomes narrower in order to slow the car when the vehicle is parallel to the parking frame).
Fukata does not teach a map information storage configured to store road map information; an own vehicle position estimator configured to estimate a position of the own vehicle that is a current position of the own vehicle, and identify a traveling lane on the road map information stored in the map information storage on a basis of the position of the own vehicle; a crossing road detector configured to detect whether there is a crossing road ahead of the traveling lane identified by the own vehicle position estimator, on a basis of the road map information stored in the map information storage; and an azimuth angle difference calculator configured to calculate, when the crossing road is detected by the crossing road detector, an azimuth angle difference between an azimuth of the crossing road where the own vehicle is about to turn and an azimuth in the traveling direction of the own vehicle.
Ueda teaches a map information storage configured to store road map information([0040] disclosing determining the position of the vehicle based on map information, which is interpreted as the map information is stored);
 an own vehicle position estimator configured to estimate a position of the own vehicle that is a current position of the own vehicle, and identify a traveling lane on the road map information stored in the map information storage on a basis of the position of the own vehicle([0040] disclosing determining the position of the own vehicle in the traveling lane on a road map storage);
([0056]-[0057] disclosing calculating an angle theta between lanes L1 “lane of travel of vehicle” and lane L2 “crossing road” that the vehicle will turn into based on road map information, i.e. the crossing road is detected ahead of the vehicle on the basis of the road map information); and
an azimuth angle difference calculator configured to calculate, when the crossing road is detected by the crossing road detector, an azimuth angle difference between an azimuth of the crossing road where the own vehicle is about to turn and an azimuth in the traveling direction of the own vehicle([0056]-[0057] disclosing calculating an angle theta between lanes L1 “ lane of travel of vehicle” and lane L2 “crossing road” that the vehicle will turn into based on road map information, i.e. the crossing road is detected ahead of the vehicle on the basis of the road map information).
Fukata and Ueda are analogous art because they are in the same field of endeavor, target acceleration calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fukata to incorporate the teaching of Ueda of a map information storage configured to store road map information; an own vehicle position estimator configured to estimate a position of the own vehicle that is a current position of the own vehicle, and identify a traveling lane on the road map information stored in the map information in order to predict potential situations where acceleration suppression would be necessary so that acceleration suppression control is more effective. 

Regarding claim 2, Fukata as modified by Ueda teaches the vehicle driving assist apparatus according to claim 1, further comprising, an accelerator operation amount detector configured to detect an operation amount of an accelerator pedal, wherein the acceleration suppression degree calculator sets the acceleration suppression degree to a higher value as the azimuth angle difference becomes narrower and the operation amount of the accelerator pedal increases, on a basis of the azimuth angle difference calculated by the azimuth angle difference calculator and the operation amount of the accelerator pedal detected by the accelerator operation amount detector(Fukata [0061] disclosing the accelerator calculator receives the driving- side depression amount “operation amount of the accelerator pedal”, see also [0054] describing the driving-side depression amount as the depression amount of accelerator pedal. [0061] continues to disclose calculating the acceleration suppression amount based on the received information “operation amount of accelerator pedal”.  It is interpreted that the acceleration suppression increases as the operation amount of accelerator pedal is increased in order to reach the target acceleration for the suppression, when the accelerator pedal is pressed more therefore more suppression degree is required to reach the target acceleration. [0183] disclosing determining a parallelism angle “azimuth angle” between the line x in the traveling direction of the vehicle and the length direction of the parking frame. [0178]-[0183] disclosing that the parallelism angle “azimuth angle” is used to calculate the parking frame entering certainty degree. [0207] disclosing a total certainty degree calculation based on the parking frame entering certainty degree which is based on the azimuth angle. Figure 14 shows that the suppression amount is increased as the total certainty is increased to high. On the other hand, figure 13 shows that total certainty is increased as parking frame entering certainty degree is increased. It is interpreted that the parking frame entering certainty is increased as the parallelism angle “azimuth angle” becomes narrower, thus the acceleration suppression is increased as the azimuth angle becomes narrower in order to slow the car when the vehicle is parallel to the parking frame).

 	Regarding claim 3, Fukata as modified by Ueda teaches the vehicle driving assist apparatus according to claim 2, further comprising a reaching distance calculator configured to calculate a reaching distance from the own vehicle to the crossing (Fukata [0127]-[0130] disclosing the parking frame entering is based on a predetermined distance between the vehicle and the parking frame. [0207] disclosing a total certainty degree calculation based on the parking frame entering certainty degree which is based on the distance between the vehicle and the parking frame. Figures 13 and 14 disclosing the suppression amount increases as the degree of certainty is high, thus when the distance is lower. This is interpreted as setting the operator amount threshold to a lower value as the distance is lower. It is understood that the acceleration suppression will suppress the acceleration whenever the operator amount threshold is exceeded).

Regarding claim 6, Fukata as modified by Ueda teaches the vehicle driving assist apparatus according to claim 1, further comprising: a steering detector configured to detect steering of the own vehicle in a direction of the crossing road([0113] disclosing determining a steering angle to determine if the vehicle enters the parking frame. The parking frame could have been a lane here since it has two lines and the steering angle determines entering the frame); and
 (Fukata [0113] disclosing determining a steering angle to determine if the vehicle enters the parking frame. The parking frame could have been a lane here since it has two lines and the steering angle determines entering the frame. [0177] disclosing when the width of the parking space is higher than 2.5 meters for example, the parking frame degree of certainty is lower than 3, whereas when the width is lower than 2.5, the parking frame degree of certainty can maintain its level 4. figures 13 and 14 discloses that the higher the degree of certainty of parking space, the higher the suppression is. This is interpreted as when the width of the lane is narrower the suppression is higher value).

Regarding claim 7, Fukata as modified by Ueda does not yet teach the vehicle driving assist apparatus according to claim 1, further comprising, a right-turning and left-turning prediction unit configured to predict whether the own vehicle will turn right or turn left on the crossing road, wherein the azimuth angle difference calculator calculates the azimuth angle difference from an intersection angle between the azimuth of the own vehicle and the azimuth in the right turning or left turning direction predicted by the right-turning and left-turning prediction unit.
([0056]-[0057] disclosing predicting the vehicle will turn on a crossing road and calculating the angle between the crossing road and the vehicle. It is interpreted that when the vehicle predicted turning on the road, the left or right turn is calculated and thus the angle is calculated accordingly between the vehicle travel direction and the crossing road as shown in figure 5).
Fukata as modified by Ueda and Ueda are analogous art because they are in the same field of endeavor, target acceleration calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fukata as modified by Ueda to incorporate the teaching of Ueda of a right-turning and left-turning prediction unit configured to predict whether the own vehicle will turn right or turn left on the crossing road, wherein the azimuth angle difference calculator calculates the azimuth angle difference from an intersection angle between the azimuth of the own vehicle and the azimuth in the right turning or left turning direction predicted by the right-turning and left-turning prediction unit in order to predict the angle between the crossing road the vehicle will turn on and the vehicle to control the vehicle according to the angle such that the control has more time to perform the necessary calculations.

Regarding claim 8, Fukata as modified by Ueda does not yet teach the vehicle driving assist apparatus according to claim 2, further comprising, a right-turning and left-turning prediction unit configured to predict whether the own vehicle will turn right or turn left on the crossing road, wherein the azimuth angle difference calculator calculates the azimuth angle difference from an intersection angle between the azimuth of the own vehicle and the azimuth in the right turning or left turning direction predicted by the right-turning and left-turning prediction unit.
Ueda further teaches further comprising, a right-turning and left-turning prediction unit configured to predict whether the own vehicle will turn right or turn left on the crossing road, wherein the azimuth angle difference calculator calculates the azimuth angle difference from an intersection angle between the azimuth of the own vehicle and the azimuth in the right turning or left turning direction predicted by the right-turning and left-turning prediction unit([0056]-[0057] disclosing predicting the vehicle will turn on a crossing road and calculating the angle between the crossing road and the vehicle. It is interpreted that when the vehicle predicted turning on the road, the left or right turn is calculated and thus the angle is calculated accordingly between the vehicle travel direction and the crossing road as shown in figure 5).
Fukata as modified by Ueda and Ueda are analogous art because they are in the same field of endeavor, target acceleration calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fukata as modified by Ueda to incorporate the teaching in order to predict the angle between the crossing road the vehicle will turn on and the vehicle to control the vehicle according to the angle such that the control has more time to perform the necessary calculations.

Regarding claim 9, Fukata as modified by Ueda does not yet teach the vehicle driving assist apparatus according to claim 3, further comprising, a right-turning and left-turning prediction unit configured to predict whether the own vehicle will turn right or turn left on the crossing road, wherein the azimuth angle difference calculator calculates the azimuth angle difference from an intersection angle between the azimuth of the own vehicle and the azimuth in the right turning or left turning direction predicted by the right-turning and left-turning prediction unit.
Ueda further teaches further comprising, a right-turning and left-turning prediction unit configured to predict whether the own vehicle will turn right or turn left on the crossing road, wherein the azimuth angle difference calculator calculates the azimuth angle difference from an intersection angle between the azimuth of the own vehicle and the azimuth in the right turning or left turning direction predicted by the right-turning and left-turning prediction unit([0056]-[0057] disclosing predicting the vehicle will turn on a crossing road and calculating the angle between the crossing road and the vehicle. It is interpreted that when the vehicle predicted turning on the road, the left or right turn is calculated and thus the angle is calculated accordingly between the vehicle travel direction and the crossing road as shown in figure 5).
Fukata as modified by Ueda and Ueda are analogous art because they are in the same field of endeavor, target acceleration calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fukata as modified by Ueda to incorporate the teaching of Ueda of a right-turning and left-turning prediction unit configured to predict whether the own vehicle will turn right or turn left on the crossing road, wherein the azimuth angle difference calculator calculates the azimuth angle difference from an intersection angle between the azimuth of the own vehicle and the azimuth in the right turning or left turning direction predicted by the right-turning and left-turning prediction unit in order to predict the angle between the crossing road the vehicle will turn on and the vehicle to control the vehicle according to the angle such that the control has more time to perform the necessary calculations.
Claim 18 is rejected for similar reasons as claim 1, see above rejection

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable by Fukata(EP2927078) in view of Ueda(US20190225219) and Norris(US9098080).
Regarding claim 12, Fukata as modified by Ueda teaches the vehicle driving assist apparatus according to claim 1. Fukata as modified by Ueda does not teach wherein, the own vehicle is an automatic driving vehicle, when a driving mode of the (Fukata [0034] disclosing the steering is done by the driver when in a manual mode. [0056] disclosing an acceleration suppression control for calculating a suppression amount of the own vehicle. [0061]-[0062] disclosing the controller receives the signal to control the engine throttle based on the suppressed acceleration “target acceleration” calculated by the acceleration suppression calculator).
Norris teaches the own vehicle is an automatic driving vehicle, when a driving mode of the automatic driving vehicle is shifted from an automatic driving mode to a manual driving mode in which a driver performs steering operation (col 7 lines 52-63 disclosing switching from an autonomous mode to a manual mode in which the driver controls the vehicle). 
Fukata as modified by Ueda and Norris are analogous art because they are in the same field of endeavor, target acceleration calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fukata as modified by Ueda to incorporate the teaching of Norris of the own vehicle is an automatic driving vehicle, when a driving since automatic driving is well-known in the art, thus improving Fukata and Ueda with a predictable automatic driving feature.

Regarding claim 13, Fukata as modified by Ueda teaches the vehicle driving assist apparatus according to claim 2. Fukata as modified by Ueda does not teach wherein, the own vehicle is an automatic driving vehicle, when a driving mode of the automatic driving vehicle is shifted from an automatic driving mode to a manual driving mode in which a driver performs steering operation. However, Fukata as modified by Ueda teaches a manual mode in which a driver performs steering operation, the  acceleration suppression degree calculator calculates the degree of acceleration suppression, and the traveling state controller suppresses acceleration of the own vehicle on a basis of degree of acceleration suppression calculated by the acceleration suppression degree calculator(Fukata [0034] disclosing the steering is done by the driver when in a manual mode. [0056] disclosing an acceleration suppression control for calculating a suppression amount of the own vehicle. [0061]-[0062] disclosing the controller receives the signal to control the engine throttle based on the suppressed acceleration “target acceleration” calculated by the acceleration suppression calculator).
Norris teaches the own vehicle is an automatic driving vehicle, when a driving mode of the automatic driving vehicle is shifted from an automatic driving mode to a manual driving mode in which a driver performs steering operation (col 7 lines 52-63 disclosing switching from an autonomous mode to a manual mode in which the driver controls the vehicle). 
Fukata as modified by Ueda and Norris are analogous art because they are in the same field of endeavor, target acceleration calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fukata as modified by Ueda to incorporate the teaching of Norris of the own vehicle is an automatic driving vehicle, when a driving mode of the automatic driving vehicle is shifted from an automatic driving mode to a manual driving mode in which a driver performs steering operation since automatic driving is well-known in the art, thus improving Fukata and Ueda with a predictable automatic driving feature.


Regarding claim 14, Fukata as modified by Ueda teaches the vehicle driving assist apparatus according to claim 3. Fukata as modified by Ueda does not teach wherein, the own vehicle is an automatic driving vehicle, when a driving mode of the automatic driving vehicle is shifted from an automatic driving mode to a manual driving mode in which a driver performs steering operation. However, Fukata as modified by Ueda teaches a manual mode in which a driver performs steering operation, the acceleration suppression degree calculator calculates the degree of acceleration suppression, and the traveling state controller suppresses acceleration of the own vehicle on a basis of degree of acceleration suppression calculated by the acceleration (Fukata [0034] disclosing the steering is done by the driver when in a manual mode. [0056] disclosing an acceleration suppression control for calculating a suppression amount of the own vehicle. [0061]-[0062] disclosing the controller receives the signal to control the engine throttle based on the suppressed acceleration “target acceleration” calculated by the acceleration suppression calculator).
Norris teaches the own vehicle is an automatic driving vehicle, when a driving mode of the automatic driving vehicle is shifted from an automatic driving mode to a manual driving mode in which a driver performs steering operation (col 7 lines 52-63 disclosing switching from an autonomous mode to a manual mode in which the driver controls the vehicle). 
Fukata as modified by Ueda and Norris are analogous art because they are in the same field of endeavor, target acceleration calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fukata as modified by Ueda to incorporate the teaching of Norris of the own vehicle is an automatic driving vehicle, when a driving mode of the automatic driving vehicle is shifted from an automatic driving mode to a manual driving mode in which a driver performs steering operation since automatic driving is well-known in the art, thus improving Fukata and Ueda with a predictable automatic driving feature.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable by Fukata(EP2927078) in view of Ueda(US20190225219) and Kuge (US8670915).
 (Fukata [0061] disclosing the accelerator calculator receives the driving- side depression amount “operation amount of the accelerator pedal”, see also [0054] describing the driving-side depression amount as the depression amount of accelerator pedal. [0061] continues to disclose calculating the acceleration suppression amount based on the received information “operation amount of accelerator pedal”.  It is interpreted that the acceleration suppression increases as the operation amount of accelerator pedal is increased in order to reach the target acceleration for the suppression. It is also interpreted that when the driver releases the accelerator pedal, the control is not initiated “cancelled”).
Kuge teaches when the assistance control cancelation detector detects the release of the accelerator pedal, the traveling state controller cancels assistance control(col 6 line 60- col 7 line 15 discloses when the release of the accelerator pedal is detected by the driver an assistance control is cancelled).
Fukata as modified by Ueda and Kuge are analogous art because they are in the same field of endeavor, target acceleration calculation. It would have been obvious to in order to stop the assistance to the driver based on the driver’s intention to avoid unnecessary autonomous control of the vehicle.
Allowable Subject Matter
Claims 4, 5, 10, 11, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 would be allowable for disclosing the vehicle driving assist apparatus according to claim 1, further comprising, a reaching distance calculator configured to calculate a reaching distance from the own vehicle to the crossing road, wherein the acceleration suppression degree calculator sets an azimuth angle difference threshold to a higher value, as the reaching distance becomes shorter, on a basis of the reaching distance calculated by the reaching distance calculator, and sets, when the azimuth angle difference calculated by the azimuth angle difference calculator is equal to or smaller than the azimuth angle difference threshold, the degree of acceleration suppression on a basis of the azimuth angle difference.

 	Claim 5 would be allowable for disclosing the vehicle driving assist apparatus according to claim 2, further comprising, a reaching distance calculator configured to calculate a reaching distance from the own vehicle to the crossing road, wherein the acceleration suppression degree calculator sets an azimuth angle difference threshold to a higher value, as the reaching distance becomes shorter, on a basis of the reaching distance calculated by the reaching distance calculator, and sets, when the azimuth angle difference calculated by the azimuth angle difference calculator is equal to or smaller 5 than the azimuth angle difference threshold, the degree of acceleration suppression on the basis of the azimuth angle difference.

Claims10 and 15 would be allowable for depending on claim 4.

Claims 11 and 16 would be allowable for depending on claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US 20120221209 discloses suppressing unintended acceleration by the driver.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas Kiswanto/Primary Examiner, Art Unit 3664